Title: Proclamation on Land for Market, 10 November 1802
From: Jefferson, Thomas
To: 


          To all whom it may concern. Greeting.
          Whereas a Committee appointed by and in behalf of the Citizens and House holders in that part of the City of Washington which lies west of the Presidents house have solicited that the open space of Ground between Squares numbered seventy eight and one hundred and one, bounded by Pennsylvania Avenue, I Street north, and twentieth street West may be appropriated as a site for a Market in which solicitation the original proprietor of the Ground within said space has joined and united with said Committee, and the said Committee having certified that all the owners of property and Inhabitants contiguous to the said Space two, who are absent, excepted anxiously wish that the same space may be appropriated as aforesaid.
          I do therefore declare and make known that the said open space be, and the same hereby is appropriated and granted as a site for a Market during the pleasure of the proper Authority and subject to the rules and regulations such Authority may have ordained and established, or shall hereafter ordain and establish.
          Given under my Hand at the City of Washington—aforesaid this tenth day of November in the Year one thousand eight hundred and two.
          
            TH: JEFFERSON
          
        